          IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   ASHEVILLE DIVISION
                        1:19 CR 63

UNITED STATES OF AMERICA                   )
                                           )            ORDER
v.                                         )
                                           )
JOSEPH CECIL VANDEVERE                     )
_______________________________            )

      This matter is before the Court on Defendant’s Motion to Seal Document

(Doc. 54) (“Motion to Seal”), which requests the sealing of Defendant’s

Sentencing Memorandum and Request for Variance from Advisory Guidelines

(Doc. 55) (“Sentencing Memorandum”).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, the Motion to Seal was filed on May 26, 2020 and the Sentencing

Memorandum was filed on May 27, 2020; Defendant’s sentencing is scheduled

for June 2, 2020. The Sentencing Memorandum consists of seven pages.

Attached to the Sentencing Memorandum are letters of support (Doc. 55–1)

and certain medical records (Doc. 55–2).



     Case 1:19-cr-00063-MOC-WCM Document 57 Filed 06/01/20 Page 1 of 3
      In the Sentencing Memorandum, Defendant argues that information

concerning one of his children and information concerning his medical status

are “[two] very important points relative to the sentencing in this case.” (Doc.

55) at 3. Defendant goes on to argue that a prison sentence is not necessary

and that it would be appropriate for the District Court to grant a variance from

the guidelines.

      While the Motion has not appeared on the docket for very long, the

undersigned finds that some sealing is appropriate. At the same time, the

undersigned is not convinced that wholesale sealing of the Sentencing

Memorandum and the attached exhibits is warranted. In particular, the

undersigned finds that sealing is appropriate with respect to 1) Defendant’s

medical records and 2) the Sentencing Memorandum and letters of support, to

the extent they contain information pertaining to Defendant’s minor children.

See United States v. Harris, 890 F.3d 480, 483 (4th Cir. 2018)).

      The undersigned is not convinced, though, that the same conclusion

should be reached with respect to the references to Defendant’s medical

information that appear in the Sentencing Memorandum. Though “the medical

. . . information in Defendant's sentencing memorandum is private information

. . . [t]he public's interest . . . outweighs this privacy right” here, where

Defendant is relying on that information in support of his argument for a

variance. United States v. Cannon, No. 3:14-CR-00087-FDW, 2015 WL



    Case 1:19-cr-00063-MOC-WCM Document 57 Filed 06/01/20 Page 2 of 3
3751781, at *4 (W.D.N.C. June 16, 2015).

     Consequently, the undersigned will direct that Defendant’s medical

records, as well as the original copies of the Sentencing Memorandum and

letters of support, be sealed but that Defendant submit redacted copies of the

Sentencing Memorandum and the letters.

     IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Document (Doc. 54) is GRANTED IN PART as follows:

     1. The copy of Defendant Sentencing Memorandum, including the

        letters of support and Defendant’s medical records, which has been

        filed as Document 55 is SEALED and shall remain sealed until

        further Order of the Court.

     2. Defendant is DIRECTED to file a redacted copy of the Sentencing

        Memorandum and redacted copies of the letters of support from which

        references to Defendant’s children have been removed.


                                Signed: June 1, 2020




    Case 1:19-cr-00063-MOC-WCM Document 57 Filed 06/01/20 Page 3 of 3
